                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                      FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                CASE NO: 2:17-cr-16-FtM-29CM

KAY F GOW,
ROBERT T GOW and
JOHN G WILLIAMS, JR.


                         OPINION AND ORDER

      This matter comes before the Court on the United States of

America's Written Objections to Order Denying Application For Rule

17(c) Subpoena (Doc. #126) filed on December 31, 2018. Defendant

John G. Williams Jr.’s Response (Doc. #129) was filed on January

12, 2019.    For the reasons set forth below, the Objections are

overruled.

      On November 30, 2018, the government filed an Application For

Order Under the All Writs Act or, In The Alternative, Motion For

Rule 17(c) Subpoena (Doc. #119).   The government primarily sought

an order under the All Writs Act, 28 U.S.C. § 1651, to compel the

attorney for Lee County, Florida to produce certain computer

software material received under a protective order in a state

civil case, and to compel defendant Williams to withdraw any

objection or obstacle to such production.    As alternative relief,

the government sought authorization to issue a subpoena under Fed.

R. Crim. P. 17(c) to Williams FRM-Fast Response Maintenance, LLC
compelling it to produce such software materials prior to the

federal trial.   In due course the magistrate judge issued an Order

(Doc. #124) denying both aspects of the government’s motion.

     Now before the Court is the government’s objections to a

portion of the magistrate judge’s Order.     The government has not

objected to the denial of an order concerning its subpoena to the

attorney for Lee County.     The government does object, however, to

the denial of its Rule 17(c) subpoena directed to early production

of the computer materials from Williams FRM.         The government

argues that this portion of the Order is clearly erroneous and

contrary to law.   Defendant Williams agrees that the standard of

review is clearly erroneous and contrary to law, but argues that

the Order suffers from neither shortcoming.

     The Court agrees with, and therefore adopts the factual

findings and legal principles set forth at Doc. #124, pp. 1-10.

While the denial of the Rule 17(c) subpoena was neither clearly

erroneous nor contrary to law, the Court overrules the objection

and denies the Rule 17(c) subpoena to Williams FRM based on a

different legal principle.    Rule 17(c) was not intended to provide

an additional means of discovery for any party in criminal cases,

but only reaches specifically identified documents that will be

admissible as evidence at trial.    United States v. Nixon, 418 U.S.

683, 697–700 (1974); Bowman Dairy Co. v. United States, 341 U.S.

214, 221 (1951); United States v. Silverman, 745 F.2d 1386, 1397



                                 - 2 -
(11th Cir. 1984).       Here, there is no doubt that the government

seeks the Rule 17(c) subpoena to obtain discovery material which

it has never seen before, and believes may not even exist. (Doc.

#119-4, p. 3.)      Such discovery is beyond the scope of a Rule 17(c)

trial subpoena.      See United States v. Noriega, 764 F. Supp. 1480,

1493 (S.D. Fla. 1991) (“If the moving party cannot reasonably

specify the information contained or believed to be contained in

the documents sought but merely hopes that something useful will

turn up, this is a sure sign that the [Rule 17(c)] subpoena is

being misused.”)

     Accordingly, it is hereby

     ORDERED:

     The United States of America's Written Objections to Order

Denying   Application     For   Rule   17(c)   Subpoena   (Doc.    #126)   is

OVERRULED, and the request for a Rule 17(c) subpoena is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this                15th     day

of January, 2019.




Copies:
Counsel of Record




                                   - 3 -
